DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,054,608 to Sugie et al. in view of U.S. Publication No. 2013/0137303 to Yazaki et al.
Regarding claim 1, the Sugie patent teaches an automatic device comprising: a first and second motor; a first motor drive unit 30-1configured to drive the first motor 20-1; a second motor drive unit 30-2 configured to drive the second motor 20-2; a first control unit 31 configured to control the first motor drive unit; and a second control unit 31 configured to control the second motor drive unit, wherein the first control unit and the second control unit are communicably wired with each other, wherein the first control unit transmits instruction information on the second motor to the second control unit by wired communication, and wherein the second control unit receives the instruction information on the second motor from the first control unit and performs operation regarding the second motor according to the instruction information on the second motor.  See Fig. 2 and paragraph 0024 that shows the control unit 14 communicates with control unit 31 which then transmits to the other control units.
However, the Sugie patent does not explicitly say whether the first and second control units are wired to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the control units connected to each other using a wired connection, as this is a known way of connecting a network and a reliable way to ensure that the signals go from one area to another without interference.
However, the Sugie patent lacks a specific teaching of a support and both motors attached to the support.
The Yazaki publication teaches two motors 2a, 2b that are attached to a support 13.  See Figs. 1 and 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Sugie patent to have the motors attached to a support as taught by the Yazaki publication as it would be combining known prior art elements using known methods to provide the predictable result of stabilizing the motors.
Regarding claim 12, wherein the support is a vehicle body, and the first motor and the second motor respectively rotate two wheels attached to the support.  See Figs. 1-4 of Yazaki.
Allowable Subject Matter
Claim 2-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,791,294 to Kazama et al. teaches a motor controller.
Japanese Patent No. JP5994607 to Bito teaches a two motor vehicle.
Chinese Patent No. CN103448669 to Guo et al. teaches two motors and a frame on a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655